Citation Nr: 1611876	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-00 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to a rating in excess of 20 percent for lumbosacral spine degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1968 to October 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In January 2016, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  

The Veteran's appeal of the December 2009 rating decision originally included issues seeking an increased rating for bilateral hearing loss and service connection for a back disability.  These issues were addressed by the November 2010 SOC, and were included when the Veteran perfected the appeal with his filing of a VA Form 9 in January 2009.  However, he withdrew his appeal regarding the issues concerning hearing loss and back disability in a signed written April 2012 statement by his representative; accordingly, they are no longer in appellate status before the Board.  

The appeal seeking an increased rating for lumbosacral DDD arises from a May 2014 rating decision by the Denver RO.  The Veteran filed a notice of disagreement (NOD) with the initial rating assigned, but a statement of the case (SOC) has not yet been issued in the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Service Connection for Type 2 Diabetes Mellitus

The Veteran alleges that he was exposed to herbicides, including tactical herbicide agents such as Agent Orange, serving in Thailand.  Type 2 diabetes mellitus is listed as a disease presumptively linked to exposure to "certain herbicide agents" under 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The definition of herbicides for which the presumption applies features "specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram."  38 CFR § 3.307(a)(6)(i).

If the evidence shows that the Veteran was exposed to commercial herbicides, rather than the tactical herbicide agents of the type identified in 38 CFR § 3.307(a)(6)(i), the special presumptions for tactical herbicides would not apply; however, development may be warranted to determine whether the actual chemical exposure may be etiologically significant to the later onset of diabetes in this case.  The United States Court of Appeals for the Federal Circuit has held that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a nonpresumptive direct-incurrence basis.

VA has developed specific evidentiary procedures to verify whether a Veteran was exposed to herbicides in locations other than Vietnam.  M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q), was adopted for application when a veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Id.  Herbicide exposure is also to be conceded on a direct or facts-found basis for veterans who served on RTAFBs in Thailand, while a member of the U.S. Army, if the claimant provides a statement that he was involved with perimeter security duty, and there is additional credible evidence supporting this statement.  Id.

If herbicide exposure cannot be conceded based upon the facts described above, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran fails to furnish the requested information, the claim will be referred to the RO's JSRRC coordinator (the RO's coordinator for contact with the Joint Service Records Research Center) to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

If the Veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the Veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the RO's JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.  Id.

A Memorandum for the Record reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircraft flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, VBA has indicated that if a veteran's military occupational specialty (MOS) or unit is one that regularly had contact with the base perimeter, such as security police and dog handlers, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

In this case, a December 2009 formal finding memorandum from the RO's JSRRC coordinator noted that "Fast Letter 09-20 states that Department of Defense list indicates that limited testing of tactical herbicides was conducted in Thailand from April 2 through September 1964," and that "Veteran's personnel record indicates he served in Thailand from October 20, 1969 through October 19, 1970[] as a Medical Specialist with the 46th Special Forces Company."  The RO's JSRRC coordinator concluded: "The evidence of record does not show veteran served in-count[r]y, Vietnam, or that veteran served in Thailand during the above specified time frame, therefore we cannot corroborate Agent Orange exposure for veteran."

In April 2011, the RO requested that the JSRRC research the Veteran's alleged herbicide exposure in Thailand.  This request specified that the Veteran's "Claimed Exposure to Agent Orange Occurred From 09/01/1970 To 10/19/1970," despite the fact that the RO had previously determined that "Veteran's personnel record indicates he served in Thailand from October 20, 1969 through October 19, 1970."  Additionally, the JSRRC provided a response in May 2011 that noted: "In your request to us, [the Veteran]'s unit of assignment was not provided."  The JSRRC instructed that "Information concerning [the Veteran]'s temporary duty (TDY) assignment as a Detachment Medic to the 46th SF Co should be documented in his Official Military Personnel File (OMPF) or in the Morning Reports (MR[]s), DA Form 1," and the JSRRC advised that "both of [these information sources] are maintained at the National Personnel Records Center (NPRC) in St. Louis."

In May 2011, the RO's JSRRC coordinator issued a formal finding that "[w]e are unable to corroborate that the veteran was exposed to herbicides," citing the JSRRC's May 2011 research report, but not noting the JSRRC's comment regarding the outstanding additional information.
In June 2015, internal RO e-mail correspondence (documented in the claims-file) attempted to notify the RO's "Appeals JSRRC Coordinator" that this "appeal needs an Agent Orange formal finding for Thailand service."  This June 2015 instruction for a new formal finding may have been prompted by the receipt of new sets of the Veteran's service personnel records earlier in 2015, or perhaps by the RO observing that the prior May 2011 JSRRC report suggested that obtainable information identifying the Veteran's unit had not accompanied the research request, or perhaps by the RO observing that the May 2011 JSRRC report replied to a request contemplating only the September to October 1970 period of the Veteran's service in Thailand whereas his service personnel records show service in Thailand from October 1969 to October 1970.  In any event, the June 2015 RO request for a new determination by the JSRRC coordinator does not appear to have been acted upon to date.

At the January 2016 Board hearing, the Veteran's testimony specifically referenced his service in Thailand from "October '69 to October 1970," and discussed that his duties took him to various bases including "Ubon Air Force Base, and I was there from May 13 to June 30...."  During the hearing, the Veteran and his representative expressed concern that adjudication of the claim had not yet been afforded an adequate JSRRC research attempt.  The Board notes that the April 2011 JSRRC research request was limited to consideration of the final two months of the Veteran's 12 months of service in Thailand, and the Board notes that the May 2011 JSRRC reply includes the JSRRC suggestion that it had expected to receive more pertinent details identifying the Veteran's assigned unit(s) during his pertinent service.  The Veteran's service personnel records documenting assignment details and the duration of his service in Thailand are of record, and the JSRRC provided information regarding the obtainability of further such documentation of the pertinent information (if necessary).  As there has been no follow-up request for JSRRC research presenting the Veteran's complete term of service in Thailand and the requested identification of the Veteran's unit, a remand for completion of the indicated further JSRRC research is warranted.

The Veteran has clearly identified (and his service records corroborate) a 12 month period of service in Thailand, and the Court has indicated that the practice of limiting JSRRC requests for records research to a 60 day window was simply an effort to ease the workload of JSRRC employees tasked with searching records, and did not establish that a search would be futile, or that the records do not exist or are not in the custodian's possession.  Gagne v. McDonald, 27 Vet. App. 397 (2015).  Consequently, unless the available information is otherwise insufficient for such development, the AOJ must submit a request to JSRRC for a search to verify herbicide exposure, to include multiple requests, each covering a different 60-day period, if necessary.  See Gagne v. McDonald, 27 Vet. App. 397, 403 (2015); see also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  This search should cover any exposure during any service at any pertinent Royal Thailand Airforce Bases (RTAFB) from October 1969 to October1970, distinguishing any indicated exposure to tactical herbicide agents and commercial herbicides.  Documentation of such requests and the responses from JSRRC should be associated with the file.

M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) provides guidance "to verify exposure to herbicides when a Veteran with service in Thailand during the Vietnam Era claims a disability based on herbicide exposure."  This guidance includes a list of seven Royal Thai Air Force Bases (RTAFBs) where U.S. military service involving significant presence at the base perimeter during the Vietnam Era may result in "conced[ing] herbicide exposure on a direct/facts-found basis."  Significantly, the Veteran's personnel records document orders for service at locations including at least four of the seven listed RTAFBs (Ubon, Nakhon Phanom, Takhli, and Korat).  The clearest documentation of service in these locations may be Orders dated in September 1970 for the "46th Special Forces Company (Airborne), 1st Special Forces," but the Veteran has testified (including at the January 2016 Board hearing) that his duty took him to pertinent RTAFB locations for significant time prior to September 1970.

Discussion during the Veteran's January 2016 Board hearing featured details of the Veteran's alleged herbicide exposure at such locations, and the evidence of record reasonably indicates that the Veteran served at locations where commercial herbicides (but not necessarily tactical herbicide agents) were used.  The Memorandum for the Record distinguishes between tactical herbicide agents and commercial herbicides; exposure to commercial herbicides alone may not qualify for the special presumptions for tactical herbicides, but the Memorandum for the Record suggests that such exposure still warrants consideration in this appeal (with attention to the distinction between tactical and commercial herbicides): 

While the Thailand CHECO Report does not report the use of tactical herbicides on allied bases in Thailand, it does indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's ... unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides....  However, as noted above, there are no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  Please consider this information when you evaluate the Veteran's claim.

The Memorandum for the Record indicates that a request to the JSRRC should be made "for any information that this organization can provide to corroborate the Veteran's claimed exposure."  The Memorandum of Record instructs:

If the Veteran's claim is based on general herbicide use within the base ... there are no records of such activity involving tactical herbicides, only the commercial herbicides that would have been approved by the Armed Forces Pest Control Board and sprayed under the control of the Base Civil Engineer.  Since 1957, the Armed Forces Pest Control Board (now the Armed Forces Pest Management Board) has routinely provided listings of all approved herbicides and other pesticides used on U.S. Military Installations worldwide.  The Compensation and Pension Service cannot provide any additional evidence beyond that described above to support the Veteran's claim.  Therefore, unless the claim is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim ... regional offices should send a request to JSRRC for any information that this organization can provide to corroborate the Veteran's claimed exposure.  [Emphasis added.]
Development of the evidence should consider both potential tactical herbicide agent exposure as well as commercial herbicide exposure.  To the extent that the Veteran has credibly indicated that he served at locations where at least commercial herbicide chemicals were sprayed in Thailand, after the indicated JSRRC development regarding the Veteran's claimed exposures is completed, a VA medical opinion appears to be warranted and would be helpful in this case.  A VA medical opinion should address the question of whether the Veteran's current diabetes diagnosis is etiologically linked to his in-service exposures (if exposure to tactical herbicide agents warranting presumption of such a link is not established).

A Rating in Excess of 20 Percent for Lumbosacral DDD 

An NOD is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision by the AOJ and a desire to contest the result.  38 C.F.R. § 20.201.

A May 2014 rating decision granted service connection for lumbosacral DDD, assigning an initial rating of 20 percent.

In August 2014, the RO received the Veteran's VA Form 21-0958 expressing disagreement with the May 2014 rating decision's assignment of a 20 percent rating.  The August 2014 NOD was timely, as it was filed within one year following the August 2014 rating decision.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.302.  The Board's review of the record found that an SOC in the matter has not yet been issued.

When there has been an adjudication by the RO and a timely NOD has been filed, an SOC addressing the issue must be furnished to the appellant.  The Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).  Notably, this claim is not fully before the Board at this time and will only be so if the Veteran timely files a substantive appeal after issuance of an SOC.

Accordingly, the case is REMANDED for the following:
1.  The AOJ should review the expanded record (including the Veteran's January 2016 Board hearing testimony) and identify the available information concerning approximate dates, location, and nature of his alleged exposure to herbicides (including Agent Orange / tactical herbicide agents, and commercial herbicides in Thailand).

The AOJ should review the Veteran's service personnel records and note the January 2016 Board hearing testimony describing service in Thailand from "October '69 to October 1970," including presence at various bases including "Ubon Air Force Base, and I was there from May 13 to June 30...."  Thereafter, the AOJ should request from the C&P Service a review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested at a location where and when the Veteran was stationed at the location.  If exposure is not verified by the request to C&P, verification should further be sought from JSRRC.  The AOJ should forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides (distinguishing any indicated exposure to tactical herbicides from exposure to commercial herbicides).  The AOJ must submit as many requests to the JSRRC as are necessary to cover all periods from October 1969 to October 1970 during which the Veteran has alleged herbicide exposure, for a determination as to whether he was exposed to the herbicides.

If the information is insufficient, or if the Veteran does not timely respond to a necessary inquiry regarding his alleged exposure, the AOJ should forward the case to a JSRRC coordinator for a formal finding [for the record] that the information provided is insufficient to verify the Veteran's exposure to herbicides in service.

The JSRRC verification request(s) must provide the JSRRC with all pertinent details of the Veteran's service assignments required by the JSRRC for its research.  In this regard, the AOJ should note that that a prior May 2011 JSRRC research reply explained: "In your request to us, [the Veteran]'s unit of assignment was not provided."  The May 2011 JSRRC reply presented information regarding where to obtain the missing information, and the Board notes that the Veteran's service personnel records are currently available for review in the claims-file.

The results of this development should be stated in a memorandum for the record.

2.  After completion of the above, the AOJ should arrange for the Veteran's claims-file  to be forwarded to an endocrinologist (or another appropriate specialist) for an opinion regarding the likely etiology of the Veteran's diabetes mellitus, and in particular whether or not it is related to his military service.  (If the opinion provider determines that examination of the Veteran is necessary for the opinions sought, such examination should be arranged.)  The entire record (to include this remand) must be reviewed by the opinion provider.  If the AOJ determines that the Veteran was exposed to herbicides during service, this information must be specifically brought to the attention of the examiner with a clear indication of whether the exposure featured commercial herbicides or tactical herbicide agents.

Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes is etiologically related to his military service or any event (or exposure) therein?  In the response, please specifically address the Veteran's assertion that he was exposed to herbicides during service in Thailand.

The examiner must explain the rationale for all opinions.

3.  The AOJ should issue an SOC addressing the matter of the rating for lumbosacral DDD.  To perfect an appeal to the Board in this matter, the Veteran must still timely file a substantive appeal (VA Form 9) after the issuance of the SOC.  He should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

4.  Thereafter, the AOJ should review the expanded record and undertake any other development suggested by the expanded record.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

